873 F.2d 1581
The REPUBLIC OF THE PHILIPPINES, Plaintiff-Appellee,v.Diosdado C. ORDONEZ, et al., Defendants-Appellants.
No. 86-6093.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Feb. 10, 1988.Decided Dec. 1, 1988.

Appeal from the United States District Court for the Central District of California, Mariana R. Pfaelzer, District Judge, Presiding.
Before BROWNING, Chief Judge, ANDERSON, SCHROEDER, FLETCHER, PREGERSON, ALARCON, CANBY, NORRIS, BEEZER, BRUNETTI and NOONAN, Circuit Judges.


1
This appeal is hereby dismissed.